Citation Nr: 1617953	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-14 114	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, however diagnosed.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On the Veteran's March 2010 substantive appeal, he requested the opportunity to testify before a Veteran's Law Judge at a Travel Board hearing.  A hearing was scheduled for June 2011.  The Veteran did not attend the scheduled hearing, nor did he ask for it to be rescheduled.  His request is thus considered withdrawn.

In October 2013, the Board reopened the Veteran's claim of entitlement to service connection for a psychiatric disorder, and remanded for further development.  Specifically, a VA examination was required.  As the requested development was not completed in its entirety, the appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disorder.  He indicated in a July 2009 statement that he was never diagnosed as having manic depression prior to enlistment, nor was he diagnosed with the condition in his July 1975 enlistment examination.  He contends the psychiatric symptoms began in service, as indicated by the clinical records on file, including his in-service treatment at the psychiatric ward of the Letterman Army Medical Center.  He reports the symptoms continued after discharge from service, and he continues to seek treatment in order to cope with the illness, at the Fargo VA Medical Center (VAMC).

As noted in the introduction, a previous Board remand was issued October 2013, in part, to obtain a VA psychiatric examination.  A VA examination was then scheduled for February 2014.  Subsequently, the Veteran contacted the RO on February 12, 2014 and requested to cancel the examination, and have it rescheduled for April 2014, due to a potential work conflict.  The RO confirmed on February 12, 2014 that his examination would be rescheduled, however, this never occurred.  In April 2016, the Veteran's representative requested a remand to schedule this examination.  Thus, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim by providing him a VA medical examination.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Any relevant ongoing VA treatment records should also be requested on remand. See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 2009, to include from the Fargo VAMC.

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional to determine the nature and etiology of any current psychiatric disorder.  All pertinent symptomatology must be reported in detail and the entire claims file must be reviewed by the examiner.

Following a complete review of the claims file and examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran has a current psychiatric disorder that had its onset during, or is otherwise related to, active service.  Consideration should be given to the Veteran's service treatment records, his medical history and his lay statements regarding experiencing psychiatric symptoms in service, and not prior to service.

The examiner must also provide an opinion as to whether it is undebatable that a psychiatric disorder pre-existed active service.

If the examiner determines such, then the examiner must also provide an opinion as to whether it is undebatable that a pre-existing psychiatric disorder was not aggravated by service (increase in severity beyond the natural progress of the disease).

If the examiner determines that it is not undebatable that a pre-existing psychiatric disorder was not aggravated by service, the examiner must provide an opinion as to whether it is at least as likely as not that a current psychiatric disorder is the same such pre-existing disorder or related to that disorder.

A complete rationale must be provided for all opinions reached.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

